FILED
                             NOT FOR PUBLICATION                           DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHUN BING WU,                                    No. 11-73787

               Petitioner,                       Agency No. A099-672-761

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 7, 2012**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Chun Bing Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review findings of fact for substantial evidence, Zhao

v. Mukasey, 540 F.3d 1027, 1030 (9th Cir. 2008), and we deny the petition for

review.

       Wu’s claim for asylum relief fails because substantial evidence supports the

agency’s determination that the harm Wu experienced did not rise to the level of

past persecution, see Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006), and

Wu failed to demonstrate an objectively reasonable fear of future persecution if

removed. See Castro-Martinez v. Holder, 674 F.3d 1073, 1082 (9th Cir. 2011).

      Because Wu failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief,

because Wu failed to establish that it is more likely than not that he will be tortured

if he returns to China. See Go v. Holder, 640 F.3d 1047, 1053-54 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           2